In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Vinik, J.), dated May 9, 1991, which denied their motion to compel the defendants to accept their supplemental bill of particulars.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
Contrary to the plaintiffs’ contention, the court did not improvidently exercise its discretion in denying their motion to compel the defendants to accept their supplemental bill of particulars. The bill of particulars alleged new injuries and was served after the plaintiffs filed a note of issue and statement of readiness (see, Stevens v Dacion Corp., 184 AD2d 377; cf., Skerencak v Fischman, 182 AD2d 1127). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.